667 S.E.2d 720 (2008)
SELWYN VILLAGE HOMEOWNERS ASSOCIATION, Plaintiff
v.
CLINE & COMPANY, INC., Defendant.
No. 597P07.
Supreme Court of North Carolina.
June 11, 2008.
J. Donald Cowan, Jr., Cary, Elizabeth Brooks Scherer, Raleigh, Ralph C. Clontz, III, Charlotte, for Cline & Co.
Fred W. Devore, III, Charlotte, for Selwyn Homeowners Asso.
Prior report: 186 N.C.App. 645, 651 S.E.2d 909.

ORDER
The defendant's Petition for Discretionary Review is allowed for the limited purpose of remanding this case to the Court of Appeals for reconsideration of its decision in light of Dogwood Development and Mgmt Co., LLC v. White Oak Transp. Co., Inc., 362 N.C. 191, 657 S.E.2d 361 (2008).
By order of the Court in Conference, this the 11th day of June, 2008.